—In an action to impose a constructive trust upon real property, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Cusick, J), dated July 11, 1991, which granted the defendant’s motion for summary judgment and dismissed the plaintiffs’ amended complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs’ action to impose a constructive trust on certain real property was untimely commenced (see, Dybowski v Dybowska, 146 AD2d *608604; Kitchner v Kitchner, 100 AD2d 954; Boronow v Boronow, 111 AD2d 735, affd 71 NY2d 284). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.